Citation Nr: 0633003	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
fracture to the third metatarsal, left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied entitlement to a compensable rating for fracture 
of the third metatarsal, left foot.  In May 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

The veteran filed claims for benefits based on dependency and 
a total disability rating based on individual unemployability 
in February 2005 and March 2005, respectively.  These matters 
are referred to the RO.


FINDING OF FACT

The veteran's residuals of fracture to the third metatarsal 
of the left foot are currently manifested by objective 
findings of tenderness to palpation of the third metatarsus 
but with no functional impairment, and subjective complaints 
of pain with prolonged walking or standing and swelling.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
fracture to the third metatarsal, left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5276-5284 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a March 2005 
letter.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
other evidence in his possession he considered relevant to 
his increased rating claim for residuals of fracture of the 
third metatarsal, left foot, so that VA could help by getting 
that evidence.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
March 2005 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 2003 rating decision, the RO 
denied entitlement to an increased rating for residuals of 
fracture of the third metatarsal, left foot.  In March 2005, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.  

While the notice provided to the veteran in March 2005 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided prior to the RO's readjudication of the 
appeal in the September 2005 Supplemental Statement of the 
Case, and prior to the last transfer and certification of the 
veteran's case to the Board; and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial, 
and VA's duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and an October 2002 VA medical record.  The veteran 
indicated that he received treatment for his foot at a 
hospital in Guam from 1985 to 1988.  The RO requested these 
records in December 2003 and notified the veteran of its 
request, specifying that ultimately it was the veteran's 
responsibility to obtain the records.  Neither the hospital, 
nor the veteran responded to the RO's requests.  The veteran 
also notified VA of private treatment he received for his 
foot in May 2001.  The RO requested these records and 
notified the veteran of its request.  The private hospital 
responded that they only had records for the veteran in 
September 2001 and November 2001.  The RO then requested that 
the private hospital send all records for the veteran.  The 
hospital did not respond.  The veteran also did not respond 
or provide the records.  The CAVC has held that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Based on the 
above, the Board finds that reasonable efforts have been made 
to obtain all available evidence.  Moreover, there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in May 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of an increased rating is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for residuals of 
fracture of the third metatarsal, left foot in December 1953, 
assigning a noncompensable rating effective September 17, 
1953.  A claim for an increased rating was denied in August 
1957.

In August 2002, the veteran filed a claim for an increased 
rating for residuals of fracture of the third metatarsal, 
left foot, indicating that his condition had worsened.  He 
testified that when he walked it felt like a nail was being 
hammered right down on his third metatarsal.  He mentioned 
that he could walk for about a block before he had to stop.  
He also stated that his left foot swelled.  He stated that 
with pain, sometimes he could not walk at all and had ridden 
in a wheelchair at a VA medical Center, and sometimes used 
crutches.  In sum, the veteran contends that the level of 
disability associated with his left foot is higher than 
warranted by a noncompensable (0) percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Where the schedule does 
not provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2006).

The veteran's third metatarsal of the left foot is rated as 0 
percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 
for other foot injuries.  In order to receive a 10 percent 
rating, the evidence must show a moderate foot disability.  
The word "moderate" is not defined in the VA Schedule for 
Rating Disabilities.  

An October 2002 VA x-ray examination report shows an 
impression of mild degenerative changes of the talonavicular 
joint.  The report also notes mild degenerative changes in 
the first left metatarsophalangeal joint.  Physical 
examination showed that the left foot had full range of 
motion without pain.

A May 2005 VA examination report shows that the veteran noted 
that pain in his left foot had become more severe as he had 
gotten older and interfered with some of his activities.  He 
reportedly was able to walk about one block and/or stand for 
10 to 15 minutes without pain.  He took Tylenol as needed, 
about three to four tablets a week.  He walked as a form of 
exercise and only could walk about three to four blocks at a 
time; he also had to take one to two breaks during his walk 
to rest his foot.  He stated that he used crutches at times 
if he had to walk for a longer distance.  He did not wear any 
corrective shoes or use a cane, and had never had any 
surgeries to his foot or any re-injury.  Physical examination 
revealed that there was no pain on motion.  There also was no 
fatigue, pain, weakness, or lack of endurance following 
repetitive motion of the left foot.  There was tenderness to 
palpation of the third metatarsus from the midfoot to the 
distal portion, both dorsally and plantarly.  The examiner 
did not find any objective evidence of painful motion, edema, 
instability, weakness, or tenderness, although there was 
slight increased edema in the left ankle versus the right.  
The examiner noted that no functional limitations were noted 
during the physical examination.  There also was no 
significant callus formation, skin breakdown, or abnormal 
shoe wear pattern.  Dorsalis pedis was 2+ bilaterally.  
Posterior tibialis was 1+ bilaterally.  Posture was erect on 
standing.  The veteran was able to walk on heels, as well as 
toes.  There were no hammertoes, claw foot, flatfeet, hallux 
valgus, or other deformities.  The diagnosis included no 
clinical evidence of left foot fracture, as related by the 
veteran, and mild degenerative changes of the bilateral foot, 
most likely age related.  

Based on these findings, a 10 percent rating is not warranted 
under DC 5284.  While the veteran had significant complaints 
of pain on prolonged walking or standing, the only objective 
finding of impairment related to the service-connected 
disorder was tenderness to palpation to the third metatarsus.  
There was no objective evidence of any functional 
limitations, including limitation of motion, painful motion, 
edema, instability, or weakness.  Additionally, although both 
examination reports showed degenerative changes in the left 
foot, the May 2005 examiner found that the degenerative 
changes were age-related.  The x-ray examiner mentioned that 
a bone scan would provide more sensitive information for 
evaluation of a stress fracture; but there is no indication 
that any further examination would show moderate foot 
disability.  As noted, the examiner found no clinical 
evidence of left foot fracture.  As a whole, these findings 
do not approximate the criteria for a moderate foot 
disability.  See 38 C.F.R. § 4.7.

Upon review, a compensable rating also would not be warranted 
under any other diagnostic code pertaining to the foot.  

Degenerative arthritis is rated under DC 5003.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for x-ray involvement of two or more major joints or 
two or more minor joint groups.  While the evidence shows x-
ray involvement of the first left metatarsophalangeal joint 
and left talonavicular joint, as previously noted, the 
degenerative changes in the left foot were found to be age-
related, and not related to the service-connected disability.

DC 5283 assigns a 10 percent rating for moderate malunion or 
nonunion of the tarsal or metatarsal bones; but none of the 
evidence shows such impairment.  As noted, the May 2005 VA 
examination report shows no clinical evidence of fracture to 
the left foot. 

The May 2005 VA examination report shows no evidence of 
flatfoot; so DC 5276 does not apply.  There also are no 
findings of weak foot, claw foot, metatarsalgia, hallux 
valgus, hallux rigidus, or hammer toe; so DC's 5277 to 5282 
are inapplicable, respectively.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran stated that he could not 
walk or stand for prolonged periods without experiencing pain 
in his left foot, in the area of the third metatarsal joint.  
He also indicated that he had swelling and sometimes had to 
use crutches if he needed to walk far.  On physical 
examination, however, neither VA examiner in 2002 or 2005 
noted any objective evidence of functional impairment in the 
left foot, related to the service-connected disability.  The 
May 2005 examiner estimated a 0 to 5 percent functional loss 
in the left foot, but related this to the veteran's age-
related degenerative changes in the bilateral feet, rather 
than his service-connected disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.      

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted, as there is no evidence of marked interference 
with employment.  The May 2005 VA examination report shows a 
long history of employment up until 1991, at which time the 
veteran retired.  The veteran further testified that he 
worked up until 2001.  He mentioned that his foot hurt, but 
did not indicate that this was the reason for his leaving 
work.  Additionally, the evidence does not show any frequent 
periods of hospitalization for the left foot.  As a whole, 
this case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

In sum, under the circumstances in this case, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for disability of the third metatarsal 
of the left foot.  Accordingly, the claim is denied. 


ORDER

Entitlement to a compensable evaluation for residuals of 
fracture to the third metatarsal, left foot is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


